Citation Nr: 1122910	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-10 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  The propriety of the reduction of the evaluation of residuals fracture distal right fourth metacarpal with mild angulation deformity from 10 percent disabling to noncompensable, effective June 1, 2007.

2.  Entitlement to an evaluation in excess of 10 percent disabling for residuals fracture distal right fourth metacarpal with mild angulation deformity.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to February 1977 and from August 1977 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006, February 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the claims of entitlement to service connection for hepatitis C and a back disorder.  The DRO hearing was scheduled and subsequently held in December 2008 at the Atlanta, Georgia RO.  The appellant and the appellant's spouse testified at that time and the hearing transcript is of record.  

The Board notes that the Veteran requested a Travel Board hearing at his local RO in his March 2009 substantive appeal, but later withdrew this request in a letter dated in October 2010.

The Board notes that the Veteran was denied entitlement to service connection for hepatitis C and a back disorder in a rating decision dated in December 2006.  In November 2007 the Veteran filed a timely notice of disagreement with this action and the Veteran was subsequently issued a statement of the case regarding these issues in January 2009.  The Veteran perfected his appeal of these issues with a substantive appeal on a VA Form 9 dated in March 2009.  As such, the issues of entitlement to service connection for hepatitis C and a back disorder are properly before the Board on appeal.

The issues of entitlement to an evaluation in excess of 10 percent disabling for residuals fracture distal right fourth metacarpal with mild angulation deformity; entitlement to service connection for hepatitis C; and entitlement to service connection for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2005 rating action, entitlement to an evaluation of 10 percent disabling for residuals fracture distal right fourth metacarpal with mild angulation deformity, effective October 1, 2005, was granted.

2.  In a February 2007 rating action, the evaluation for the residuals fracture distal right fourth metacarpal with mild angulation was reduced to a noncompensable (zero percent) rating, effective from June 1, 2007.

3.  The reduction of the rating from 10 percent disabling to noncompensable was not proper because it did not address improvement of the residuals fracture distal right fourth metacarpal with mild angulation deformity under the ordinary conditions of life.


CONCLUSION OF LAW

The requirements for restoration of a 10 percent evaluation for the Veteran's residuals fracture distal right fourth metacarpal with mild angulation deformity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic Code 5230 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board restores the 10 percent evaluation for the Veteran's right fourth finger disability, effective the date of the reduction, which represents a complete grant of his challenge to the reduction in the evaluation of that condition.

The Veteran seeks restoration of an evaluation of 10 percent disabling for residuals fracture distal right fourth metacarpal with mild angulation deformity.  

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making that determination, certain general regulatory requirements must be met.  Brown v. Brown, 5 Vet. App. 413 (1993) (the general regulations governing the rating of disabilities apply to a rating reduction case).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Further, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2.  Brown, 5 Vet. App. at 420-421.

In a rating decision dated in October 2005 the Veteran was granted entitlement to an evaluation of 10 percent disabling for residuals fracture distal right fourth metacarpal with mild angulation deformity based on VA medical evidence of painful motion of the right hand.  

In a rating decision dated in December 2006 the RO proposed to reduce the Veteran's evaluation of 10 percent disabling to noncompensable for residuals fracture distal right fourth metacarpal with mild angulation deformity based upon the report of a February 2006 VA hand examination and physical therapy notes dated in April 2006 that reported no objective evidence of painful motion.

In an August 2005 treatment note, the Veteran was noted to have mild swelling over the carpal joints as well as the metocarpophalangeal joints of the right hand.  He had minimally decreased grip strength and minimally diminished ranges of motion.  Also in August 2005 the Veteran complained of hand pain.

In September 2005 the Veteran reported right hand pain and limited range of motion.  The Veteran's short term goal for physical therapy was reported to achieve relief from pain.  His long term goal was reported to be to increase grip strength.  Also in September 2005 the Veteran as noted to have no long term relief of right hand pain.

In April 2006 the Veteran complained of his hand "seizing up on him," hand pain, and stiffness.  In May 2005 the Veteran complained of hand pain radiating to 10 on a 0 to 10 scale.  

Review of the report of the VA medical examination, dated in February 2006, reveals that the Veteran complained of pain and stiffness.  He indicated that his hand is usually stiff in the morning and then got better as the day progressed.  The Veteran reported flare-ups of pain 2 or 3 times a month at a level 11 out of 10.  The Veteran indicated that when he had a flare-up of pain he had 50 percent limitation of motion and functional impairment that impaired his ability to perform his job as a cement finisher.  He stated that sometimes his hand was so tender that he could not stand water on it.  The pain was reported in the knuckle with no radiation.  Physical examination of the right fourth metacarpal revealed no swelling, tenderness to palpation, increased heat, or redness.  He had decreased right hand grip compared to the left.  The brachial pulse was equal and strong bilaterally.  Metacarpophalangeal joint flexion was 0 to 90 degrees.  Proximal interphalangeal joint flexion was 0 to 110 degrees.  Distal interphalangeal join flexion was 0 to 70 degrees.  There was no pain with range of motion, no laxity, and no ankylosis.  The deep tendon reflexes were within normal limits for bilateral upper extremities.  Dermatomes were intact C3-C8.  Wrist dorsiflexion was 0 to 70 degrees.  Plantar flexion was 0 to 80 degrees.  Radial deviation was 0 to 20 degrees.  Ulnar deviation was 0 to 45 degrees.  The examiner reported that there was no objective evidence of pain with range of motion of the wrist and no incapacitation was noted.  There was no evidence of lack of endurance, fatigue, weakness, or incoordination with five repetitions of motion.  The Veteran was diagnosed with residuals right fourth metacarpal fracture.

In a statement dated in April 2007 the Veteran reported that he had been wearing a hand brace for his condition.

The record does not establish that the rating reduction was warranted.  The Veteran was granted entitlement to an evaluation of 10 percent disabling for residuals fracture distal right fourth metacarpal with mild angulation deformity based upon the Veteran's hand pain.  Review of medical records of record at the time of the proposed reduction do not reveal that the Veteran's residuals fracture distal right fourth metacarpal with mild angulation deformity did not manifest pain.  Although the records subsequent to August 2005 do not reveal objective evidence of pain, the Veteran has been consistently reported in medical records to complain of and was indicated to report at the VA examination in February 2006, significant hand pain.  The Board notes that the Veteran is competent to report that he has hand pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the Board finds the Veteran credible in his consistent reports of hand pain.  As the Veteran continued to experience significant hand pain at the time of the reduction, the Board finds that his residuals fracture distal right fourth metacarpal with mild angulation deformity did not demonstrate improvement and, therefore, the reduction was improper and restoration of a 10 percent evaluation for the Veteran's residuals fracture distal right fourth metacarpal with mild angulation deformity is granted.


ORDER

Reduction of a 10 percent evaluation for the service-connected residuals fracture distal right fourth metacarpal with mild angulation deformity was not proper, and restoration of the benefit is granted, effective June 1, 2007, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks a rating in excess of 10 percent for residuals fracture distal right fourth metacarpal with mild angulation deformity; and entitlement to service connection for hepatitis C and for a back disorder.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  A review of the claims folder reveals that the Veteran was denied Social Security Administration (SSA) Disability Insurance benefits.  However, the records regarding this denial of benefits have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Therefore, this appeal must be remanded to obtain the Veteran's complete SSA record.

Because the claims file is being returned it should be updated to include VA treatment records compiled since September 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In light of the outstanding records, the Board also finds that after associating any SSA records and outstanding VA outpatient treatment records with the claims folder, the Veteran must be afforded a contemporaneous VA examination for his residuals fracture distal right fourth metacarpal with mild angulation deformity.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

The Board notes that, to date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his hepatitis C or back disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been diagnosed as hepatitis C antibody positive.  In light of the outstanding records, the Board also finds that after associating any SSA records and outstanding VA outpatient treatment records with the claims folder, the Veteran must be afforded a VA examination regarding his claim of entitlement to service connection for hepatitis C.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

The Veteran contends that his back was injured in service when he was attacked.  He indicated that he did not seek treatment because he wanted to remain in service.  The Veteran has reported that he continues to have back pain and that, at times, he cannot get up due to his back pain.  As the Veteran is competent to report that he experienced back pain in service and that he has experienced back pain since service, the Board finds it necessary to afford the Veteran an examination.  

Finally, in an October 2008 rating decision, the RO denied service connection for carpal tunnel syndrome.  In a statement dated and received in March 2009, the Veteran challenged the determination.  The Board accepts the Veteran's March 2009 statement as a Notice of Disagreement with the October 2008 rating decision.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since September 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Schedule the Veteran for a VA examination to determine the nature and severity of the service-connected residuals fracture distal right fourth metacarpal with mild angulation deformity.  The claims folder must be made available and reviewed by the examiner.

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and should undertake any indicated studies.  Then, based on the results of the examination, the examiner should provide an assessment of the current nature and severity of the Veteran's residuals fracture distal right fourth metacarpal with mild angulation deformity.  In doing so, the examiner should identify all current orthopedic, neurologic and scar manifestations of the disorder.  The examiner must also indicate whether the residuals are productive of impairment equivalent to amputation of the fourth finger with metacarpal resection or without metacarpal resection at proximal interphalangeal joint or proximal thereto.  

The examiner must also indicate the impact the Veteran's right finger disability has on his ability to secure or follow a substantially gainful occupation.

Accordingly, the VA examiner, in a legible report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate.

4.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any back disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must acknowledge and discuss the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not that any back disorder found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

5.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hepatitis C found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not that any hepatitis C found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

6.  Issue the Veteran an SOC with respect to his claim seeking service connection for carpal tunnel syndrome, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

7.  Thereafter, readjudicate the Veteran's claims.  In readjudicating the Veteran's right finger claim, the RO must determine whether a TDIU is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


